DETAILED ACTION
This application is response to a to an amendment and request for reconsideration after a Non-Final filed on May 11th, 2022. Claims 1 and 3-6 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Please note, previous action improperly cited Shiro as the given name of the inventor of Japanese Pub. No. 2013035670 A instead of Kuwata. Examiner has corrected this in the current application. Please note that any reference to Kuwata is meant to be for the Japanese Pub. No. 2013035670 A and that no other change has occurred to the previous cited references.

Drawings
The corrected drawings were received on May 11th, 2022. These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuwata, Shiro (Japanese Pub. No. 2013035670 A), herein after Kuwata.
Regarding claim 6, Kuwata teaches [a] transport vehicle system comprising: a controller that controls a plurality of transport vehicles capable of travelling along a predetermined route (Kuwata: Para. 0005 also see claim 1; "a controller that controls the plurality of transport vehicles and that removes other transport vehicles off the route to the destination so that the transport vehicles can travel to the destination."); wherein when one of the plurality of travelling transport vehicles approaches another one of the plurality of transport vehicles that is stopped, the controller performs push out control of transmitting a travel command to the another one of the plurality of transport vehicle that is stopped (Kuwata: Para. 0017; "A removal control unit 30 detects other transport vehicles that interfere with the movement of the transport vehicle 10 for transport, dispatching, charging, or removal, and controls the removal."); in the push out control: a push out point off planned travelling routes of all transport vehicles in a predetermined area is searched (Kuwata: Para. 0028; "if there is a branch between the removal position and the current position, the removal position can be distributed to both sides of the branch."); a command to travel to the push out point is transmitted as the travel command (Kuwata: Para. 0017; "Movement to the destination is commanded when it is judged that the transport vehicle to be removed can arrive at the destination first, and if it cannot, movement is not commanded. The dispatching control unit 31 moves the empty transport vehicles 10 along the travel route so that they are distributed in a way that avoids traffic congestion and allows them to load the generated cargo promptly."); and in the search for the push out point in the push out control: a route in the predetermined area is traced frontward in a travelling direction from a stop point of the another one of the plurality of transport vehicles (Kuwata: Para. 0018; "In the removal control, the forced removal range is determined for each transport vehicle, and the extended removal range required for removal of other transport vehicles within the forced removal range is determined. The list of transport vehicles to be removed lists other transport vehicles that are located within the mandatory removal range and do not have a destination outside the removal range."); when a point off planned travelling routes of all transport vehicles in the predetermined area is found, a point based on the found point is set as the push out point (Kuwata: Para. 0018 and 0028; "In the determination of the removal position, the destination to which the transport vehicle to be removed (the removal destination point) is determined as the removal position. The removal position is preferably the next point in the forced removal range in order to minimize the travel distance associated with removal, but it can also be the next point, or a point where demands such as loading occur more frequently." "...if there is a branch between the removal position and the current position, the removal position can be distributed to both sides of the branch."); and when the point off the planned travelling routes of all the transport vehicles in the predetermined area is not found within a predetermined distance from the stop point, a point based on a point that is a predetermined distance away from the stop point is defined as the push out point (Kuwata: Para. 0017; "The area to be removed may be the entire area from the current location to the destination of the transport vehicle 10, or it may be limited to a section from the current location to a location that is a predetermined number of points away, or from the current value to a location before the next confluence, and the like.").

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwata.
Regarding claim 1, Kuwata teaches [a] transport vehicle system comprising: a controller that controls a plurality of transport vehicles capable of travelling along a predetermined route (Kuwata: Para. 0005 also see claim 1; "a controller that controls the plurality of transport vehicles and that removes other transport vehicles off the route to the destination so that the transport vehicles can travel to the destination."); wherein when one of the plurality of travelling transport vehicles approaches another one of the plurality of transport vehicles that is stopped, the controller performs push out control of transmitting a travel command to the another one of the plurality of transport vehicle that is stopped (Kuwata: Para. 0017; "A removal control unit 30 detects other transport vehicles that interfere with the movement of the transport vehicle 10 for transport, dispatching, charging, or removal, and controls the removal."); and in the push out control: a push out point off planned travelling routes of all transport vehicles in a predetermined area is searched (Kuwata: Para. 0028; "if there is a branch between the removal position and the current position, the removal position can be distributed to both sides of the branch."); a command to travel to the push out point is transmitted as the travel command (Kuwata: Para. 0017; "Movement to the destination is commanded when it is judged that the transport vehicle to be removed can arrive at the destination first, and if it cannot, movement is not commanded. The dispatching control unit 31 moves the empty transport vehicles 10 along the travel route so that they are distributed in a way that avoids traffic congestion and allows them to load the generated cargo promptly."). Kuwata does not explicitly teach the push out point is a predetermined distance before a branch point in the route, however Kuwata does teach removal control being for a predetermined distance away from a point before a confluence and the like as well as teaching that removal and blocking control is applicable to both confluences and branches on a travel route (Kuwata: Para. 0028, 0012, and 0017; "Or, if there is a branch between the removal position and the current position, the removal position can be distributed to both sides of the branch." "The traveling route 4 has a merging section 6 and a branching section 8, and blocking control is applied to the merging section 6. In addition, there are places where the route is configured as a crossroads and both merging and branching are possible, and blocking control is also applied to these places. When a transport vehicle passes through a confluence and the like, it requests permission to pass through the confluence and the like from a controller 14 fixed on the ground side, and this is called a blocking request. When the blocking request is answered and the traffic is allowed to pass, it is called blocking permission, and when blocking is allowed, the traffic passes through the confluence and the like... When blocking control is also applied to the branch 8, removal beyond the branch begins when the transport vehicle obtains blocking permission for the branch." "The area to be removed may be the entire area from the current location to the destination of the transport vehicle 10, or it may be limited to a section from the current location to a location that is a predetermined number of points away, or from the current value to a location before the next confluence, and the like."). It would have been obvious to one ordinarily skilled in the art before the filling of the application, in view of the embodiments taught in Kuwata, to have the removal point be a predetermined distance before a branch point when removing a transport vehicle for the benefit of reducing the area that a transport vehicle needs to be removed to while reducing the number of times a transport vehicle needs to be removed.
Regarding claim 3, in one embodiment Kuwata teaches a return route to return from the searched push out point to a stop point of the another one of the plurality of transport vehicles is acquired (Kuwata: Para. 0019 and 0027, also see Figure 7.1; "When traveling along a loop route, the number of candidates for the removal position increases by distinguishing the first lap from the second lap. As a result, the current position of the transport vehicle and the positions downstream of the current position and upstream of the destination can be freely specified as removal positions." "Since transport vehicle B is ahead of transport vehicle A, the point after transport vehicle A passes is considered to be the point of the second lap, and can be used as the position from which transport vehicle B is removed. If it is assumed that point P2 of the second lap is the position from which transport vehicle B will be removed, it can move as shown in Figure 7.3. Since transport vehicle A has already passed point P2 in the first lap, it can be determined that transport vehicle B can arrive at point P2 in the second lap first. When the transport vehicle is removed on a circular route, the same position can be distinguished according to the number of laps, such as whether it is the first, second, third, or fourth point. In this way, the range of selection can be expanded."). This embodiment does not teach a score evaluating ease with which the acquired return route returns to the stop point is calculated based on at least one of a distance, a required travel time, and a route cost of the return route; and a command to travel to the push out point when the calculated score is less than a threshold is defined as the travel command.
In another embodiment, Kuwata also teaches a score evaluating ease with which the acquired return route returns to the stop point is calculated based on at least one of a distance, a required travel time, and a route cost of the return route (Kuwata: Para. 0009; “[Figure 4] Diagram showing a basic example of removal in an embodiment. 1) The removal range for transport vehicle A is determined, 2) The removal positions for transport vehicles B and C are temporarily determined, 3) The removal position for transport vehicle C is changed to point P2 because transport vehicle C can arrive at the removal position first and the removal position is included in the extended removal range for transport vehicle B, and 4) Transport vehicles B and C are commanded to execute removal.”); and a command to travel to the push out point when the calculated score is less than a threshold is defined as the travel command (Kuwata: Para. 0009; “[Figure 4] Diagram showing a basic example of removal in an embodiment. 1) The removal range for transport vehicle A is determined, 2) The removal positions for transport vehicles B and C are temporarily determined, 3) The removal position for transport vehicle C is changed to point P2 because transport vehicle C can arrive at the removal position first and the removal position is included in the extended removal range for transport vehicle B, and 4) Transport vehicles B and C are commanded to execute removal.”) for the benefit of creating an optimize route that can be traveled safely and efficiently when preforming removal control.
It would have been obvious to one ordinarily skilled in the art before the filling of the application, in view of the embodiments taught in Kuwata, to include the score and command as claimed, to create a looping return route that optimizes the return route for the vehicle to safely and efficiently return to the original location after removal control.
Regarding claim 4, Kuwata teaches [t]he transport vehicle system according to claim 1, wherein in the search for the push out point in the push out control: in the search for the push out point in the push out control: a route in the predetermined area is traced frontward in a travelling direction from a stop point of the another one of the plurality of transport vehicles (Kuwata: Para. 0018; "In the removal control, the forced removal range is determined for each transport vehicle, and the extended removal range required for removal of other transport vehicles within the forced removal range is determined. The list of transport vehicles to be removed lists other transport vehicles that are located within the mandatory removal range and do not have a destination outside the removal range."); when a point off planned travelling routes of all transport vehicles in the predetermined area is found, a point based on the found point is set as the push out point (Kuwata: Para. 0018 and 0028; "In the determination of the removal position, the destination to which the transport vehicle to be removed (the removal destination point) is determined as the removal position. The removal position is preferably the next point in the forced removal range in order to minimize the travel distance associated with removal, but it can also be the next point, or a point where demands such as loading occur more frequently." "...if there is a branch between the removal position and the current position, the removal position can be distributed to both sides of the branch."); and when the point off the planned travelling routes of all the transport vehicles in the predetermined area is not found within a predetermined distance from the stop point, a point based on a point that is a predetermined distance away from the stop point is defined as the push out point (Kuwata: Para. 0017; "The area to be removed may be the entire area from the current location to the destination of the transport vehicle 10, or it may be limited to a section from the current location to a location that is a predetermined number of points away, or from the current value to a location before the next confluence, and the like.").
Regarding claim 5, Kuwata teaches [a] transport vehicle system comprising: a controller that controls a plurality of transport vehicles capable of travelling along a predetermined route (Kuwata: Para. 0005 also see claim 1; "a controller that controls the plurality of transport vehicles and that removes other transport vehicles off the route to the destination so that the transport vehicles can travel to the destination."); wherein when one of the plurality of travelling transport vehicles approaches another one of the plurality of transport vehicles that is stopped, the controller performs push out control of transmitting a travel command to the another one of the plurality of transport vehicle that is stopped (Kuwata: Para. 0017; "A removal control unit 30 detects other transport vehicles that interfere with the movement of the transport vehicle 10 for transport, dispatching, charging, or removal, and controls the removal."); and in the push out control: a push out point off planned travelling routes of all transport vehicles in a predetermined area is searched (Kuwata: Para. 0028; "if there is a branch between the removal position and the current position, the removal position can be distributed to both sides of the branch."); a command to travel to the push out point is transmitted as the travel command (Kuwata: Para. 0017; "Movement to the destination is commanded when it is judged that the transport vehicle to be removed can arrive at the destination first, and if it cannot, movement is not commanded. The dispatching control unit 31 moves the empty transport vehicles 10 along the travel route so that they are distributed in a way that avoids traffic congestion and allows them to load the generated cargo promptly."); and in one embodiment a return route to return from the searched push out point to a stop point of the another one of the plurality of transport vehicles is acquired (Kuwata: Para. 0019 and 0027, also see Figure 7.1; "When traveling along a loop route, the number of candidates for the removal position increases by distinguishing the first lap from the second lap. As a result, the current position of the transport vehicle and the positions downstream of the current position and upstream of the destination can be freely specified as removal positions." "Since transport vehicle B is ahead of transport vehicle A, the point after transport vehicle A passes is considered to be the point of the second lap, and can be used as the position from which transport vehicle B is removed. If it is assumed that point P2 of the second lap is the position from which transport vehicle B will be removed, it can move as shown in Figure 7.3. Since transport vehicle A has already passed point P2 in the first lap, it can be determined that transport vehicle B can arrive at point P2 in the second lap first. When the transport vehicle is removed on a circular route, the same position can be distinguished according to the number of laps, such as whether it is the first, second, third, or fourth point. In this way, the range of selection can be expanded."). This embodiment does not teach a score evaluating ease with which the acquired return route returns to the stop point is calculated based on at least one of a distance, a required travel time, and a route cost of the return route; and a command to travel to the push out point when the calculated score is less than a threshold is defined as the travel command.
In another embodiment, Kuwata also teaches a score evaluating ease with which the acquired return route returns to the stop point is calculated based on at least one of a distance, a required travel time, and a route cost of the return route (Kuwata: Para. 0009; “[Figure 4] Diagram showing a basic example of removal in an embodiment. 1) The removal range for transport vehicle A is determined, 2) The removal positions for transport vehicles B and C are temporarily determined, 3) The removal position for transport vehicle C is changed to point P2 because transport vehicle C can arrive at the removal position first and the removal position is included in the extended removal range for transport vehicle B, and 4) Transport vehicles B and C are commanded to execute removal.”); and a command to travel to the push out point when the calculated score is less than a threshold is defined as the travel command (Kuwata: Para. 0009; “[Figure 4] Diagram showing a basic example of removal in an embodiment. 1) The removal range for transport vehicle A is determined, 2) The removal positions for transport vehicles B and C are temporarily determined, 3) The removal position for transport vehicle C is changed to point P2 because transport vehicle C can arrive at the removal position first and the removal position is included in the extended removal range for transport vehicle B, and 4) Transport vehicles B and C are commanded to execute removal.”) for the benefit of creating an optimize route that can be traveled safely and efficiently when preforming removal control.
It would have been obvious to one ordinarily skilled in the art before the filling of the application, in view of the embodiments taught in Kuwata, to include the score and command as claimed, to create a looping return route that optimizes the return route for the vehicle to safely and efficiently return to the original location after removal control.

Response to Amendment
Applicant’s amendments with respect to the objections to the title, specification, and drawings under 112(b) has been fully considered and are sufficient to overcome the prior objections of record. Therefore, the objections of the title, specification, and drawings of the
prior office action have been withdrawn due to the amendments.

Response to Arguments
Applicant's arguments filed May 11th, 2022 have been fully considered but they are not persuasive.
Applicant’s contentions (see page 10 line 18 through page 11 line 4, filed May 11th, 2022) with respect to the rejection of claim 1 under 102(a)(1) in light of the newly added amendments has been fully considered but they are not persuasive.
In response to applicant’s argument that the 102(a)(1) rejection of claim 1 in view of Kuwata should be withdrawn and that a 103 rejection of claim 1 in view of Kuwata would be invalid in view of the newly amended limitations as “Kuwata does not teach or suggest that the push out points (e.g., removal positions P2, P3, P4) for the transport vehicles (e.g., B, C, D) have any specific relationship with respect to the distance before a branch point”, examiner respectfully disagrees.  As stated in Kuwata Para. 0012: “The traveling route 4 has a merging section 6 and a branching section 8, and blocking control is applied to the merging section 6. In addition, there are places where the route is configured as a crossroads and both merging and branching are possible, and blocking control is also applied to these places” which when combined with Para 0017 of Kuwata: “The area to be removed may be… from the current value to a location before the next confluence, and the like” does suggest that the push out points (removal/blocking positions) might have a specific relationship with respect to the distance before a merge/diverge/intersection point.
Applicant has also contended that the dependent claims 3 and 4 are eligible over Kuwata under 102(a)(1) or 103 since amended claim 1 is eligible. Examiner respectfully disagrees. Note that the dependent claims stand or fall with the independent claims. Applicant has not shown any evidence to the contrary.
Applicant’s has also contended that any rejection of newly added claim 6 under 102(a)(1) or 103 in view of Kuwata would be improper as Kuwata fails to “disclose what happens when a point off the planned traveling routes is not found, let alone that a point should or could be based on a point that is a predetermined distance away from the current stop point of the push out transport vehicle(s).” Examiner respectfully disagrees.  As stated in paragraph 0017 “The area to be removed may be… limited to a section from the current location to a location that is a predetermined number of points away, or from the current value to a location before the next confluence, and the like” which establishes that the removal position can be defined as a point a predetermined distance (number of points) away, in paragraph 0027 “In Figure 7.1, the destination point for transport vehicle A is point P1, and the forced removal range is S13, so at first glance, there is no removal position for transport vehicle B. Here, the removal range S13 is considered to be the removal range for the first lap.  Since transport vehicle B is ahead of transport vehicle A, the point after transport vehicle A passes is considered to be the point of the second lap, and can be used as the position from which transport vehicle B is removed” which establishes what happens when a removal position is not found on the initial search for removal positions, and as stated in the response to the contention of claim 1 that Kuwata does render obvious that the removal positions can be a “point off the planned travelling routes of all the transport vehicles in the predetermined area”. Therefore the examiner submits that the rejection of claim 6 under 102(a)(1) or at the very least under 103 in view of Kuwata is proper and has written said rejection accordingly.
Applicant has also contended (see page 13 line 2-22, filed May 11th, 2022) that claims 3 and 5 are eligible over Kuwata under 103 as “neither of the embodiments shown in Figs. 4 and 7 of Kuwata remotely teaches or suggests anything at all about returning the pushed out transport vehicles B or C to their original stop points. In Fig. 4 of Kuwata, the predetermined route is linear without any shown branch points. The determination process for moving the push out transport vehicles B and C of Kuwata to push out points P2 and P3 is irrelevant because this has nothing at all to do with returning the push out transport vehicles B and C to their original stop points. Similarly, Fig. 7 and the corresponding portions of the specification of Kuwata do not mention anything at all about returning push out transport vehicle B to its original stop point.” Examiner respectfully disagrees, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Kuwata teaches in one embodiment the idea of optimizing a removal position as “The removal position is preferably the next point in the forced removal range in order to minimize the travel distance associated with removal, but it can also be the next point, or a point where demands such as loading occur more frequently.” (Kuwata Para. 0018) and in another embodiment “When the transport vehicle is removed on a circular route, the same position can be distinguished according to the number of laps, such as whether it is the first, second, third, or fourth point. In this way, the range of selection can be expanded.” (Kuwata Para 0027). Thus it would be obvious to one of ordinary skill in the art before the filing date of the application that if in a circular route the transport vehicle A in Fig. 7 was given a command to travel to point P2 after it had completed its objective at point P1 and then transport vehicle A was commanded to travel again to point P1 after it had completed its objective at point P2, the removed transport vehicle B would end up at the same place it was in the previous lap (point P2) as it would always be removed to point P2 whenever transport vehicle A travels to point P1. Therefore Kuwata does suggest that the removed transport vehicle B does travel in a return route to point P2 as transport vehicle A travels the circumferential route. While Kuwata does not explicitly teach that the removed transport vehicle travels to its original position (unmarked), there is sufficient evidence to show that transport vehicle B might be removed to a previously stopped position as it is push along as transport vehicle A travels the circumferential route. Furthermore, if, after the process of para 0027 ends with transport vehicle A at point P1 and transport vehicle B is at point P2, a new command is sent to transport vehicle B to travel to point P2 (which is a reasonable assumption assuming that the vehicles must continuously transport multiple objects over the same path such as in an assembly line) then transport vehicle B would force transport vehicle A to return to point P2 after transport vehicle B has vacated it, thus teaching the concept of a return route to the original position of a vehicle.
Applicant’s contentions (see page 11 line 5 through page 12 line 3, filed May 11th, 2022) with respect to the rejection of claims 1, 4, and 6 under 103 in view of Won and in further view of Echizen have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron K McCullers whose telephone number is (571)272-3523. The examiner can normally be reached Monday - Friday, Roughly 7:30 AM - 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.M./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663